Exhibit 10.41
Management Option Award


        


NON-QUALIFIED STOCK OPTION AGREEMENT
UNDER THE VEREIT, INC. EQUITY PLAN


Name of Optionee:    
 
 
 
No. of Option Shares:    
 
 
 
Option Exercise Price per Share:
$
 
 
 
[FMV on Grant Date]
 
 
Grant Date:    
 
 
 
Expiration Date:
 
 
 

Pursuant to the VEREIT, Inc. Equity Plan, as amended through the date hereof
(the “Plan”), VEREIT, Inc. (the “Company”) hereby grants to the Optionee named
above an option (this “Stock Option”) to purchase on or prior to the Expiration
Date specified above all or part of the number of shares of Common Stock, par
value $.01 per share (the “Stock”) of the Company specified above at the Option
Exercise Price per Share specified above subject to the terms and conditions set
forth herein and in the Plan (the “Option Shares”). This Stock Option is not
intended to be an “incentive stock option” under Section 422 of the Internal
Revenue Code of 1986, as amended.
1. Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Board or the Committee (as set forth in
Section 3 of the Plan) to accelerate the exercisability schedule hereunder, this
Stock Option shall be exercisable with respect to the following number of Option
Shares on the date indicated so long as Optionee remains an employee of the
Company or a Subsidiary on such dates:


Incremental Number of
Option Shares Exercisable
Exercisability Date
_____________ (100%)
_____________



Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.
2. Manner of Exercise.


(a) The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written notice to





--------------------------------------------------------------------------------



Management Option Award




the Company of his or her election to purchase some or all of the Option Shares
purchasable at the time of such notice. This notice shall specify the number of
Option Shares to be purchased.


Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Board or Committee, as applicable; (ii) through the
delivery (or attestation to the ownership) of shares of Stock that have been
purchased by the Optionee on the open market or that are beneficially owned by
the Optionee and are not then subject to any restrictions under any Company plan
and that otherwise satisfy any holding periods as may be required by the Board
or Committee, as applicable; (iii) by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Stock issuable upon
exercise by the largest whole number of shares with a Fair Market Value that
does not exceed the aggregate exercise price; or (iv) a combination of (i), (ii)
and (iii) above. Payment instruments will be received subject to collection.
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations. In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.
(b) The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Board or Committee, as
applciable with all requirements under applicable laws or regulations in
connection with such transfer and with the requirements hereof and of the Plan.
The determination of the Board or Committee as to such compliance shall be final
and binding on the Optionee. The Optionee shall not be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any shares of
Stock subject to this Stock Option unless and until this Stock Option shall have
been exercised pursuant to the terms hereof, the Company or the transfer agent
shall have transferred the shares to the Optionee, and the Optionee’s name shall
have been entered as the stockholder of record on the books of the Company.
Thereupon, the Optionee shall have full voting, dividend and other ownership
rights with respect to such shares of Stock.


(c) The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.


3. Acceleration of Exercisability.


(a) In the event of a termination of the Optionee’s employment as a result of
the Optionee’s death or Disability (as defined below), or by the Company without
Cause (as defined below) a pro rata portion of the Optionee’s Stock Option shall
automatically become exercisable, determined by multiplying the number of Option
Shares by a fraction, the numerator of which is the number of whole months
elapsed from the Grant Date until the date of such termination, and the
denominator of which is the number of full months from the Grant Date through
the Exercisability Date, and the remainder of such Stock Option shall be
forfeited.





--------------------------------------------------------------------------------



Management Option Award




  
(b) Except as provided in Section 3(a) of this Stock Option, there shall be no
proportionate or partial acceleration in the periods prior to the Exercisability
Date and all vesting shall occur only on the Exercisability Date.


(c) For purposes of this Agreement, “Cause” shall have the meaning of such
definition in any employment agreement between the Optionee and the Company, and
if no such definition exists, then “Cause” shall mean (i) commission, with
respect to the Company, an act of fraud, embezzlement, misappropriation,
intentional misrepresentation or conversion of assets, (ii) conviction of, or
entered a plea of guilty or “nolo contendere” to, a felony (excluding any felony
relating to the negligent operation of an automobile), (iii) willfully failing
to substantially perform (other than by reason of illness or temporary
disability) the Optionee’s reasonably assigned material duties, (iv) engaging in
willful misconduct in the performance of the Optionee’s duties, (v) engaging in
conduct that violated the Company’s then existing written internal policies or
procedures and which is materially detrimental to the business and reputation of
the Company, or (vi) materially breached any non-competition, non-disclosure or
other agreement in effect between the Optionee and the Company.


(d) For purposes of this Agreement, “Disability” shall have the meaning of such
definition in any employment agreement between the Optionee and the Company, and
if no such definition exists, then “Disability” shall mean that you are unable
to perform your duties due to any sickness, injury or disability for a
consecutive period of one hundred eighty (180) days or an aggregate of six (6)
months in any twelve (12)-consecutive month period. A determination of
“Disability” shall be made by a physician satisfactory to both you and the
Company, provided that if you and the Company do not agree on a physician, you
and the Company shall each select a physician and these two together shall
select a third physician, whose determination as to Disability shall be binding
on all parties. The appointment of one or more individuals to carry out your
offices or duties during a period of your inability to perform such duties and
pending a determination of Disability shall not be considered a breach of any
agreement by the Company.


4. Termination of Employment. If the Optionee’s employment by the Company or a
Subsidiary (as defined in the Plan) is terminated, the period within which to
exercise the Stock Option may be subject to earlier termination as set forth
below.


(a) Termination Due to Death. If the Optionee’s employment terminates by reason
of the Optionee’s death, any portion of this Stock Option outstanding on such
date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of 12
months from the date of death or until the Expiration Date, if earlier.


(b) Termination Due to Disability. If the Optionee’s employment terminates by
reason of the Optionee’s Disability, any portion of this Stock Option
outstanding on such date, to the extent exercisable on the date of such
termination of employment, may thereafter be exercised by the Optionee for a
period of 12 months from the date of Disability or until the Expiration Date, if
earlier.


(c) Termination for Cause. If the Optionee’s employment terminates for Cause,
any portion of this Stock Option outstanding on such date shall terminate
immediately and be of no further force and effect. For purposes hereof, “Cause”
shall mean, unless otherwise provided in an Employment Agreement between the
Company and the Optionee, a determination by the Administrator that the Optionee
shall be dismissed as a result of (i) any material breach by the Optionee of any
agreement between the Optionee and the Company; (ii) the conviction of,
indictment for or plea of nolo contendere by the Optionee to a felony





--------------------------------------------------------------------------------



Management Option Award




or a crime involving moral turpitude; or (iii) any material misconduct or
willful and deliberate non-performance (other than by reason of disability) by
the Optionee of the Optionee’s duties to the Company.


(d) Other Termination. If the Optionee’s employment terminates for any reason
other than the Optionee’s death, the Optionee’s Disability or Cause, and unless
otherwise determined by the Board or Committee, any portion of this Stock Option
outstanding on such date may be exercised, to the extent exercisable on the date
of termination, for a period of three months from the date of termination or
until the Expiration Date, if earlier.


The Board or Committee’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.
5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan, including, without limitation, the amendment provisions thereof, the
powers of the Board and the Committee set forth in Section 3 of the Plan, and
such rules, regulations and interpretations relating to the Plan as may be
adopted thereunder and as may be in effect from time to time. Capitalized terms
in this Agreement shall have the meaning specified in the Plan, unless a
different meaning is specified herein. The Plan is incorporated herein by
reference. A copy of the Plan has been delivered to the Participant. If and to
the extent that this Agreement conflicts or is inconsistent with the terms,
conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof (other than any other documents expressly contemplated herein or in the
Plan) and supersedes any prior agreements between the Company and the Optionee.
Notwithstanding the foregoing, (i) Section 8 (entitled “Excise Tax”) of the Plan
shall not be applicable to the Participant with respect to the matters
contemplated therein, and (ii) Section 7 (entitled “Change in Control”) of the
Plan shall not be applicable to the Participant with respect to the matters
contemplated therein, and Section 3 of this Agreement shall instead apply for
purposes of this Agreement.


6. Execution. This Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one contract.


7. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.


8. Tax Withholding. The Optionee shall, not later than the date as of which the
exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the Board or
Committee, as applicable, for payment of any Federal, state, and local taxes
required by law to be withheld on account of such taxable event. The Company
shall have the authority to cause the minimum required tax withholding
obligation to be satisfied, in whole or in part, by withholding from shares of
Stock to be issued to the Optionee a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the minimum withholding amount due.


9. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Stock Option to continue the
Optionee in employment and neither the Plan nor this Stock Option shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Optionee at any time.







--------------------------------------------------------------------------------



Management Option Award




10. Integration. This Stock Option constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.


11. Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Optionee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Optionee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Optionee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.


12. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and directed to the Chief Financial Officer and
shall be mailed or delivered to the Optionee at the address on file with the
Company or, in either case, at such other address as one party may subsequently
furnish to the other party in writing.


13. Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, the Optionee agrees, to the fullest extent permitted
by law, to accept electronic delivery of any documents that the Company may be
required to deliver (including, without limitation, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other award made or offered by the Company.
Electronic delivery may be via an electronic mail system or by reference to a
location on the Company’s intranet to which the Optionee has access. The
Optionee consents to any and all procedures the Company has established or may
establish for an electronic signature system for delivery and acceptance of any
such documents that the Company may be required to deliver, and agrees that his
or her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature.


[signature page(s) follows]







--------------------------------------------------------------------------------



Management Option Award






 
 
VEREIT, Inc.


 
 
By:
 
 
 
 
Title:
Dated:
 
 
 
 
 
 
Optionee’s Signature


 
 
 
 
 
 
 
Optionee’s name and address:


 
 
 
 
 
 
 
 
 
 
 
 



    
    





